Citation Nr: 0811612	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  94-46 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a disability manifested 
by diarrhea, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The veteran had active service from September 1986 to 
December 1986 and from November 1990 to June 1991, to include 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
North Little Rock, Arkansas.

This matter was previously before the Board in August 2003, 
July 2005, and June 2006, at which time it was remanded for 
additional development.  It is now returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran had active service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  The veteran has a qualifying chronic disability 
manifested by diarrhea that cannot be attributed to any known 
clinical diagnosis.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, a disability manifested by diarrhea was incurred as a 
result of service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002 & Supp. 2007), 38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the veteran, or be of assistance to 
this inquiry.

In the decision below, the Board grants the claim of service 
connection for a disability manifested by diarrhea, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.  The RO will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Service connection

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2007); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2007).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

VA outpatient treatment records dated from February 1992 to 
October 2003 show that the veteran reported intermittent 
episodes of diarrhea.

A VA general medical examination report dated in October 2001 
shows that the veteran reported a history of diarrhea or 
loose stool.  The diagnosis was diarrhea.  

A VA intestines examination report dated in October 2001 
shows that the veteran reported that he began having diarrhea 
after he returned from the Gulf War.  He stated that he would 
get it for three or four days, and that it would resolve and 
return again.  He described that he could have from one to 
eight episodes of diarrhea per day.  The diagnosis was 
intermittent diarrhea.

A VA examination report dated in August 2006 shows that the 
veteran reported a history of diarrhea as set forth above.  
He added that he would have continued intermittent symptoms 
of diarrhea since 1991.  He described that he would have two 
to three days of normal bowel movements, followed by three to 
four days of diarrhea.  On days in which he would experience 
diarrhea, he would typically have 20 or more bowel movements 
per day.  The assessment was chronic diarrhea historically 
occurring in the veteran.  The examiner indicated that a Gulf 
War syndrome consisting of chronic diarrhea had been 
identified in patients and that this might be the underlying 
diagnosis in the veteran.  However, the examiner felt that 
further investigation in the matter would be required.

A VA diagnostic evaluation report dated in January 2007 shows 
an assessment of chronic diarrhea.  The etiology was said to 
be under investigation, which was felt to be at least 
partially due to multiple food allergies.

A VA gastroenterology examination report dated in February 
2007 shows that veteran reported a history of chronic 
diarrhea occurring intermittently as set forth above.  The 
examiner indicated that the specific etiology of the diarrhea 
was felt to be multiple food allergies.  Additionally, a Gulf 
War syndrome consisting of chronic diarrhea had been 
identified in patients, and that this might be the underlying 
diagnosis in the veteran.  The examiner concluded that with 
the time frame of onset of symptoms, it was more likely than 
not, that the onset of multiple food allergies and diarrhea 
was related to the veteran's period of service.

While the evidence has not shown that the veteran has 
irritable bowel syndrome, service connection may still be 
available on a presumptive basis as a manifestation of an 
undiagnosed illness or medically unexplained chronic multi 
symptom illness under 38 C.F.R. § 3.317(b).

The veteran is competent to report that he has demonstrated 
symptoms of diarrhea since serving in the in the Southwest 
Asia theater of operations during the Persian Gulf War.  
Based on a review of his claims file, the Board finds the 
veteran's diarrhea has become increasingly symptomatic since 
service, as there are objective indications of chronic 
disability since that time.  The evidence has shown that the 
veteran's diarrhea has existed for six months or more and has 
exhibit intermittent episodes of improvement and worsening 
over a six-month period, thus, it is considered chronic.  38 
C.F.R. § 3.317(a)(4).  The VA examiner in February 2007 
concluded that it was more likely than not, that the onset of 
diarrhea was related to the veteran's period of active 
service.  Therefore, resolving all reasonable doubt in the 
veteran's favor, the Board finds that service connection is 
warranted.  In reaching this conclusion, the Board notes that 
the veteran is competent to report that he has had chronic 
intermittent diarrhea since service, and because the Board 
finds his account to be credible, concludes that the post-
service medical evidence essentially supports his claim.  
Consistent with his contentions, the medical evidence 
suggests that the diarrhea had its onset as a result of 
service or is otherwise related to his period of active 
service.  As such, resolving all reasonable doubt in his 
favor, the Board finds that service connection is warranted 
for a disability manifested by diarrhea.  


ORDER

Service connection for a disability manifested by diarrhea, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


